                                                                                                        FILED
                                                                                                2019 Jul-09 AM 09:19
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

EVANSTON INSURANCE COMPANY,                     )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )       Case No. 2:18-CV-01197-KOB
                                                )
THE BREAK I, INC., d/b/a THE BREAK              )
RESTAURANT & BILLIARDS, INC., and               )
AMANDA BEASLEY,                                 )
                                                )
       Defendants.                              )


                                 MEMORANDUM OPINION

       This matter comes before the court on “Plaintiff’s Motion for Judgment on the Pleadings

Against Defendant The Break I, Inc.” (Doc. 17). Evanston Insurance Company filed this case

against The Break I, Inc., d/b/a The Break Restaurant & Billiards, Inc. and Amanda Beasley on

July 31, 2018. (Doc. 1). On August 1, 2015, Ms. Beasley was shot outside The Break in

Birmingham, Alabama. Ms. Beasley sued The Break in the Circuit Court of Jefferson County,

Alabama, on July 6, 2017. The Break allegedly failed to inform Evanston, its insurer, of the

pending lawsuit until June 29, 2018, when the parties were scheduled to mediate the underlying

suit. At that time, The Break requested that Evanston defend it against Ms. Beasley’s lawsuit and

provide coverage for any damages she might obtain.

       Evanston filed this action seeking a declaratory judgment that (1) because The Break

breached the insurance policy’s notice conditions, Evanston does not owe a duty of defense or

indemnity to The Break; (2) because Ms. Beasley’s claim is barred by the policy’s assault-and-

battery exclusion, Evanston does not owe a duty of defense or indemnity to The Break; and (3)




                                                1
because the policy does not cover punitive damages, Evanston does not owe a duty of

indemnification to The Break for any punitive damages that may be awarded to Ms. Beasley.

       On January 9, 2019, Evanston filed its motion for judgment on the pleadings against The

Break, (doc. 17), and a motion for default judgment against Ms. Beasley, (doc. 15). 1 The court

ordered The Break to respond to the motion for judgment on the pleadings on or before February

6, 2019, and Evanston to submit its reply brief, if necessary, on or before February 20, 2019.

(Doc. 21). The Break never filed a response, and so Evanston never filed a reply brief. The

motion is now ripe for review.

    I. Background

       Evanston’s predecessor, Essex, insured The Break prior to the merger between Evanston

and Essex. The policy at issue, Policy 2CU1833, ran from April 6, 2015 until April 6, 2016.

Under the policy, Essex agreed to pay The Break for damages incurred by bodily injuries or

property damages caused by an occurrence, which must take place in the coverage territory

during the policy period. Essex has “the right and duty to defend the insured against any ‘suit’

seeking those damages,” but has no such right or duty to defend a suit to which the insurance did

not apply. (Doc. 1 at 3).

       In the event of an occurrence, offense, claim, or suit, the policy required The Break:

       (1) [to i]mmediately record the specifics of the claim or “suit” and the date
           received; and
       (2) [to n]otify [the insurer] as soon as practicable. You must see to it that [the
           insurer] receive[s] written notice of the claim or “suit” as soon as practicable.




1
 The Clerk of Court previously entered a default against Ms. Beasley on January 8, 2019. (Doc.
14). This Memorandum Opinion only addresses the motion for judgment on the pleadings
against The Break. (Doc. 17). A separate Memorandum Opinion will address the motion for
default judgment against Ms. Beasley. (Doc. 15).
                                                 2
(Doc. 1 at 3). Further, The Break must “[i]mmediately send [to the insurer] copies of any

demands, notices, summonses, or legal papers received in connection with the claim or ‘suit.’”

(Id.).

         The policy specifically excluded from the insurance coverage injuries arising from

assault or battery. The policy also excluded “[f]ines, penalties, and punitive or exemplary

damages, or any expenses or any obligation to share such damages or repay another.” (Doc. 1 at

5).

         On August 1, 2015, Ms. Beasley was shot in the left leg and ankle outside The Break’s

place of business at 1001 20th Street South, Birmingham, Alabama. She alleges that she

observed one of The Break’s “security guards or personnel escort a male and female patron to

their vehicle.” (Doc. 1 at 7). She watched those patrons get into the vehicle and drive off the

premises. Several minutes later, the same two patrons purportedly returned in their vehicle and

stopped at the parking lot entrance of The Break. The male patron fired several gunshots before

the patrons fled in their vehicle. The Break’s security guard then brandished a gun and began

shooting at the vehicle. During this time, the security guard allegedly shot Ms. Beasley in the left

leg and ankle.

         Evanston first learned of the potential claim by Ms. Beasley upon receiving a letter, dated

January 11, 2016, from Ms. Beasley’s then-attorneys, Norris Injury Lawyers. The letter was

directed to The Break’s insurance agent, Nesbitt and Associates, Inc. Evanston subsequently sent

two reservation-of-rights letters to The Break—one in January 2016 and one in May 2016. Both

letters included the following language:

         In the event that you receive notice that a suit has been filed, please forward the
         suit and any additional information to our attention as soon as possible so that we
         can evaluate the specific allegations under the policy.



                                                  3
(Doc. 1 at 6). In the January 2016 letter, because no suit had been filed as of that time, Evanston

reserved the right to investigate the matter and disclaim coverage, but pointed out that “it appears

that Ms. Beasley was injured due to a battery . . . and even a theory that you/your security had

the duty to suppress the assault/battery would not be covered by the Essex policy.” (Doc. 1-2 at

4). The May 2016 letter merely referred to the January 2016 letter and included a copy of that

letter. (Doc. 1-3).

        In May 2017, Ms. Beasley’s current attorney, Jarrod Nichols, wrote to Evanston’s claims

manager. Mr. Nichols included the police report relating to the shooting and the affidavit of

Bobby Banks, a purported witness of the shooting.

        On July 6, 2017, Ms. Beasley filed a lawsuit against The Break in the Circuit Court of

Jefferson County, Alabama. In Count One, Ms. Beasley alleged that The Break “engaged in

willful misconduct, malice, wantonness or otherwise demonstrated an entire want of care with

regard to [Ms. Beasley], thereby entitling [her] to punitive damages.” (Doc. 1 at 8). In Count

Two, she alleged that The Break “negligently hired, contracted, retained and/or trained its

employees, agents or servants” resulting in the employees, agents, or servants “not [being]

adequately or properly qualified nor competent to provide safety and security to and for

customers, patrons or invitees of Defendant THE BREAK or to others on or near Defendant’s

premises.” (Id. at 8–9).

        On September 20, 2017, The Break’s owner and president, James Meeks, Jr., received

notice of the lawsuit. The Break hired its own lawyer and filed its answer to the lawsuit on

September 26, 2017.

        In January 2018, the Circuit Court ordered The Break and Ms. Beasley to mediate the

claim by June 29, 2018.



                                                 4
       On June 29, 2018, The Break informed Evanston of the lawsuit. The Break’s attorney

emailed the complaint to an employee of Evanston’s claims manager. The Break did not submit

any additional lawsuit documents and did not inform Evanston of the mediation order. The Break

requested that Evanston defend it against Ms. Beasley’s lawsuit and that Evanston provide

coverage for any damages she may recover. Evanston agreed to defend The Break, but—

according to this complaint—expressly reserved its right to withdraw the defense and deny

coverage pending the outcome of this litigation. (Doc. 1 at 10–11).

       On July 31, 2018, Evanston filed this declaratory judgment lawsuit against The Break

and Ms. Beasley. Evanston raises three arguments why it owes no duty to defend or indemnify

The Break: (1) The Break breached the notice conditions of the insurance policy; (2) Ms.

Beasley’s injuries arose out of assaults or batteries, which are excluded from policy coverage;

and (3) to the extent Ms. Beasley seeks punitive damages, the policy excludes such damages.

   II. Standard of Review

       Rule 12(c) of the Federal Rules of Civil Procedure allows a party to move for judgment

on the pleadings after the pleadings are closed, but early enough to not delay trial. See Fed. R.

Civ. P. 12(c). A judgment on the pleadings is appropriate “when there are no material facts in

dispute, and judgment may be rendered by considering the substance of the pleadings and any

judicially noticed facts.” Horsley v. Rivera, 292 F.3d 695, 700 (11th Cir. 2002).

       To determine whether the movant is entitled to a judgment on the pleadings, the court

should “accept as true all material facts alleged in the non-moving party’s pleading, and . . . view

those facts in the light most favorable to the non-moving party.” Perez v. Wells Fargo N.A., 774

F.3d 1329, 1335 (11th Cir. 2014). When a plaintiff moves for a judgment on the pleadings, the

facts of the complaint “are taken as true only where and to the extent that they do not conflict



                                                 5
with those of the answer.” Bass v. Hoagland, 172 F.2d 205, 207 (5th Cir. 1949). 2 “Where the

plaintiff moves for judgment on the pleadings, the fact allegations of the answer are taken to be

true, but those of the complaint are taken as true only where and to the extent that they do no

conflict with those of the answer.” Parker v. DeKalb Chrysler Plymouth, 459 F. Supp. 184, 187

(N.D. Ga. 1978), aff’d 673 F.2d 1178 (11th Cir. 1982).

    III. Discussion

       Evanston raises two arguments in its motion for judgment on the pleadings why it does

not owe a duty to defend or indemnify The Break in Ms. Beasley’s suit: (1) The Break breached

the notice conditions of the insurance policy; and (2) Ms. Beasley’s injuries arose out of assaults

and batteries, which are excluded from policy coverage. The court will now discuss each

argument asserted by Evanston.

           a. Notice provisions

       Evanston contends that the insurance policy contained various notice provisions that The

Break failed to follow, and so Evanston is not required to indemnify or defend The Break in the

underlying litigation.

       Policy 2CU1833 explains the insured’s duties of notification in the event of an

occurrence, offense, claim, or suit: “You must see to it that we are notified as soon as

practicable of an ‘occurrence’ or an offense which may result in a claim,” including information

such as “(1) [h]ow, when, and where the ‘occurrence’ took place; (2) [t]he names and addresses

of any injured persons and witnesses; and (3) [t]he nature and location of any injury or damage

arising out of the ‘occurrence’ or offense.” (Doc. 1-1 at 22–23 (emphasis added)). The policy



2
 See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (holding that Fifth
Circuit decisions handed down prior to the close of business on September 30, 1981, are binding
precedent in the Eleventh Circuit).
                                                 6
defines an “occurrence” as “an accident, including continuous or repeated exposure to

substantially the same general harmful conditions.” (Id. at 26). Further, if a suit is filed, the

insured must “(1) [i]mmediately record the specifics of the claim or ‘suit’ and the date received;

and (2) [n]otify us as soon as practicable.” (Id. at 23 (emphasis added)). Additionally, the insured

must “[i]mmediately send us copies of any demands, notices, summonses, or legal papers

received in connection with the claim or ‘suit.’” (Id. (emphasis added)).

       The Supreme Court of Alabama has explained the purposes of notice-of-occurrence and

notice-of-suit requirements:

       The purposes behind these two types of notice is [sic] well settled: An insurer
       must have timely notice of an event or occurrence in order to form an intelligent
       estimate of its rights and liabilities under the policy, to afford it an opportunity to
       investigate, to allow it to participate in the litigation, and to prevent fraud. The
       purpose of a notice-of-lawsuit provision in an insurance policy is to give the
       insurer the opportunity to control litigation on which its contractual liability
       hinges.

Travelers Indem. Co. of Conn. v. Miller, 86 So. 3d 338, 347 (Ala. 2011) (internal citations

omitted).

       Under Alabama law, “as soon as practicable” means “that the insured must give notice

‘within a reasonable time under all the circumstances.’” U.S. Fidelity & Guar. Co. v. Baldwin

Cty. Home Builders Ass’n, Inc., 770 So. 2d 72, 75 (Ala. 2000) (quoting U.S. Fidelity & Guar.

Co. v. Bonitz Insulation Co., 424 So. 2d 569, 572 (Ala. 1982)). And “where an insured fails to

show a reasonable excuse or the existence of circumstances that would justify a protracted delay,

the Court should as a matter of law hold that there has been a breach of the condition as to

notice.” Id. (quoting S. Guar. Ins. v. Thomas, 334 So. 2d 879, 883 (Ala. 1976)).

       In his affidavit filed as part of the state court litigation, Fredrick James Meeks—the

owner, president, and operator of The Break—explained that he first received notice of the state



                                                   7
court litigation on September 22, 2017. (Doc. 1-8 at 1). The Break failed to notify Evanston

about the litigation until June 29, 2018, the day by which The Break and Ms. Beasley were

ordered to mediate the claim. But Evanston received notice of the occurrence from Ms. Beasley’s

counsel in January 2016. No one disputes that The Break did not give Evanston (1) notice of the

occurrence involving Ms. Beasley, which occurred on August 1, 2015, or (2) notice of the

lawsuit served on the Break on September 22, 2017, until June 29, 2018. So, the court must first

determine whether The Break met the policy requirement of notifying Evanston “as soon as

practicable.”

        Under Alabama law, “as soon as practicable” means “‘within a reasonable time’ in view

of all the facts and circumstances of the case.” State Farm Mut. Auto. Ins. v. Burgess, 474 So. 2d

634, 636 (Ala. 1985). And the court can only consider two factors “in determining the

reasonableness of a delay in giving notice to an insurer: the length of the delay and the reasons

for the delay.” Travelers Indem. Co. of Conn., 86 So. 3d at 342. Notably, prejudice to the insurer

is not a factor in the reasonableness of the delay under Alabama law. See S. Guar. Ins., 334 So.

2d at 883 (“[W]hether the insurer was prejudiced by the delay is immaterial to a determination of

the reasonableness of the delay where the giving of reasonably timely notice is expressly made a

condition precedent to any action against the insurer . . . .”).

        Here, The Break provided no reason to explain its nine-month delay in notifying

Evanston of the pending suit filed by Ms. Beasley or its nearly three-year delay in notifying

Evanston of the occurrence regarding Ms. Beasley on August 1, 2015. And “if there is no

reasonable excuse offered for a delay in giving notice, the issue may be decided as a matter of

law.” Travlers Indemn. Co. of Conn., 86 So. 3d at 346 (quoting Haston v. Transamerica Ins.

Servs., 662 So. 2d 1138, 1141 (Ala. 1995)).



                                                   8
       The Supreme Court of Alabama has held an eight-month delay by the insured in notifying

the insurer of a suit was unreasonable as a matter of law when the insured offered no reason for

the delay. See Pharr v. Cont’l Cas. Co., 429 So. 2d 1018, 1019–20 (Ala. 1983); see also S. Guar.

Ins., 334 So. 2d at 885 (concluding that a six-month delay with no reasonable excuse for the

delay was unreasonable as a matter of law). So, because The Break offered no reason whatsoever

for the nine-month and three-year delays, the court must conclude as a matter of law that the

delays to notify Evanston of the occurrence and of the suit were unreasonable.

       Now that the court has concluded that The Break unreasonably delayed in providing

notice to Evanston of the occurrence and of the suit, the court must determine whether the notice

to Evanston on behalf of Ms. Beasley excused The Break’s failure to give notice.

       Ms. Beasley’s counsel’s letter to Evanston on January 16, 2016, regarding the occurrence

notified Evanston of the shooting that occurred on or around The Break’s premises on August 1,

2015. But “whether the insurer was prejudiced by the delay is immaterial to a determination of

the reasonableness of the delay where the giving of reasonably timely notice is expressly made a

condition precedent to any action against the insurer.” S. Guar. Ins., 334 So. 2d at 883. So, even

though Ms. Beasley gave Evanston notice of the incident, Ms. Beasley’s proactive letter does not

excuse The Break’s failure to follow the notice provisions in its insurance policy because

Evanston does not have to prove that it was prejudiced by the delay.

       Additionally, the policy required the insured to notify the insurer of an occurrence and of

a suit, not the claimant. See Reeves v. State Farm Fire & Cas. Co., 539 So. 2d 252, 255 (Ala.

1989) (noting that active notice of an occurrence “would not obviate the requirement that the

insured give written notice of the occurrence”). Specifically, the policy required the insured to

“see to it that [Evanston is] notified as soon as practicable of an ‘occurrence.’” (Doc. 1-1 at 22).



                                                  9
In Auto-Owners Insurance Co. v. Wier-Wright Enterprises, Inc., the court found that the insured

“saw to it” that the insurer was notified as soon as practicable when the insured forwarded the

claimant’s attorney’s letter to the insured describing the potential claim. No. 5:15-cv-1118-CLS,

2017 WL 1019535, at *19 (N.D. Ala. Mar. 16, 2017). But here, The Break took no action to

inform Evanston of the occurrence and in no way “saw to it” that Evanston was notified of the

occurrence. Thus, Ms. Beasley’s counsel’s letter does not excuse The Break’s delay in notifying

Evanston.

          The court finds that The Break breached its notice-of-suit provision in the insurance

policy, and so Evanston does not owe a duty to indemnify or to defend The Break under the

policy.

             b. Assault-and-battery exclusion

          Even assuming that The Break did not violate the policy’s notice-of-suit provision,

Evanston contends it still would not owe a duty to indemnify or to defend The Break because of

the policy’s assault-and-battery exclusion.

          Generally, “insurance companies have the right to limit their liability and to write policies

with narrow coverage.” Hooper v. Allstate Ins., 571 So. 2d 1001, 1003 (Ala. 1990). And

“[w]here there is no ambiguity in its terms, this Court must enforce the contract as written and

cannot defeat express provisions in the policy, including exclusions, by making a new contract

for the parties . . . .” Turner v. U.S. Fidelity & Guar. Co., 440 So. 2d 1026, 1028 (Ala. 1983).

          In determining whether an insurer owes a duty to defend, “it is the facts, not the legal

phraseology, that determine whether an insurer has a duty to defend its insured in the action.”

Hartford Cas. Ins. v. Merchants & Farmers Bank, 928 So. 2d 1006, 1012 (Ala. 2005); see also

Cotton States Mutual Ins. v. Daniel, No. 3:07-CV-843-WKW, 2008 WL 4999097, at *18 (M.D.



                                                   10
Ala. Nov. 20, 2008) (“To ascertain whether [an insurer] owes [its insured] a duty to defend, the

court focuses on the factual allegations in the complaint [against the insured], not on the legal

theories asserted.”).

         And, while Evanston contends that it has neither a duty to defend nor a duty to indemnify

The Break, the court notes that the two duties are intertwined. “[T]he duty to defend is broader

than the duty to indemnify. Accordingly, where the court finds . . . no duty to defend, it also must

find . . . no duty to indemnify.” Penn. Nat’l Mutual Casualty Ins. v. Retirement Systems of Ala.,

104 F. Supp. 3d 1313, 1316 (N.D. Ala. 2015) (internal citation omitted).

         The insurance policy includes an endorsement, which specifically modifies the insurance

policy in the case of an assault or battery.

         “Injury” arising out of “assault or battery”, or any act or omission in connection
         with the prevention or suppression of “assault or battery”, whether caused by or at
         the instigation or direction of:
         (1) Any insured;
         (2) Any “employee” of the insured;
         (3) A patron of the insured; or
         (4) Any other person.

         This exclusion applies regardless of any charges or allegations of negligent hiring,
         training, placement or supervision.

(Doc. 1-1 at 43). The endorsement defines “assault or battery” as:

         a. Any attempt or threat to inflict “injury” to another person including any
            conduct or action that would reasonably place such person in apprehension of
            such “injury”; and/or
         b. The intentional or reckless physical contact with or any use of force against a
            person without his or her consent that results in “injury” or offensive or
            abusive touching, whether or not the actual “injury” inflicted was intended or
            expected. The use of force includes but is not limited to the use of a weapon.

         “Assault or battery” includes “injury” resulting from the use of reasonable force
         to protect persons or property.

(Id.).



                                                 11
       Evanston identifies two separate assaults and/or batteries that caused Ms. Beasley’s

injuries. First, the male patron shot at The Break’s security guard. By shooting, the male patron

reasonably placed the security guard in apprehension of an injury, as a reasonable person would

be apprehensive of an injury if an individual shot at him. And but for the male patron’s shooting,

the security guard would not have returned fire, which ultimately caused Ms. Beasley’s injuries.

       Second, The Break’s security guard shot at the male patron. Again, a reasonable person

would be apprehensive of an injury if an individual shot at him. So, the security guard committed

an assault or battery by opening fire on the male patron. He also committed an assault or battery

under the policy’s second definition of an assault or battery. The security guard intentionally or

recklessly used force against a person without her consent by shooting a gun at the male patron

and hitting Ms. Beasley. That the security guard intended to hit the male patron and not Ms.

Beasley is irrelevant; the assault or battery exception in the policy makes no distinction as to

whom the assault or battery was intended to harm. As a result of the security guard shooting, Ms.

Beasley was injured. So, two assaults or batteries occurred.

       But Ms. Beasley in her complaint does not assert assault or battery claims against the

security guard. Instead, she alleges that The Break injured her by (1) “engag[ing] in willful

misconduct, malice, wantonness or otherwise demonstrated an entire want of care with regard to

[Ms. Beasley],” (doc. 1 at 8); and (2) “negligently hir[ing], contract[ing], retain[ing] and/or

train[ing] its employees, agents or servants” resulting in the employees, agents, or servants “not

[being] adequately or properly qualified nor competent to provide safety and security to and for

customers, patrons or invitees of Defendant THE BREAK or to others on or near Defendant’s

premises,” (id. at 8–9).




                                                 12
       The Supreme Court of Alabama provided guidance on this issue in Admiral Insurance

Co. v. Price-Williams, 129 So. 3d 991 (Ala. 2013). In that case, the plaintiff sued for injuries

resulting from an assault and battery by fraternity officers by asserting negligence and

wantonness claims against the officers “based on their failure to implement a risk-management

program for [the fraternity]” in an attempt to plead around the assault-and-battery exclusion in

the insurance policy. Id. at 998. But the court held that the assault-and-battery exclusion barred

the negligence and wantonness claims because the plaintiff’s injuries still derived from the

assault and battery. The facts—not the allegations—determined the coverage. See Hartford Cas.

Ins., 928 So. 2d at 1012 (“[I]t is the facts, not the legal phraseology, that determine whether an

insurer has a duty to defend its insured in the action.”]. The plaintiff’s injuries from the

negligence and wantonness and from the assault and battery were indivisible. “All of [the

plaintiff’s] injuries arose from and were the product of the assault—notwithstanding the fact that

the negligent or wanton failure to implement a risk-management program may have been an

additional proximate cause.” Id. at 998–99 (internal citation omitted). And “regardless of the fact

that there may have been a separate act that also contributed to [the plaintiff’s] injuries, there is

no coverage in this case.” Id. at 999.

       Similarly, all of Ms. Beasley’s injuries arose from and were the product of the assault.

The security guard shot Ms. Beasley in the leg, which caused her injury. Whether The Break was

negligent by hiring the security guard or by engaging in willful misconduct, malice, wantonness,

or other lack of care toward Ms. Beasley is irrelevant to this court’s holding. Because Ms.

Beasley’s injuries arose from an assault or battery, her injuries are excluded from the policy’s

coverage.




                                                  13
       Because no duty to defend or to indemnify existed at all, the court need not reach the

third argument for a declaratory judgment in Evanston’s complaint regarding the lack of

coverage for punitive damages.

       IV. Conclusion

       For the reasons discussed above, the court will GRANT Evanston’s motion for judgment

on the pleadings against The Break. (Doc. 17). The court will enter a separate Order consistent

with this Memorandum Opinion.

       DONE and ORDERED this 9th day of July, 2019.



                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                               14
